

117 HR 1303 IH: Criminalizing Abused Substance Templates Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1303IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Kustoff (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to prohibit the knowing possession of a pill press mold with intent to manufacture in violation of such Act a counterfeit substance in schedule I or II in a capsule, tablet, and other form intended for distribution, and for other purposes.1.Short titleThis Act may be cited as the Criminalizing Abused Substance Templates Act of 2021.2.Unlawful possession of pill press molds(a)ProhibitionSection 401 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the end the following:(i)Offense regarding unlawful possession of pill press molds(1)In generalWhoever, with intent to manufacture in violation of this title a counterfeit substance in schedule I or II in a capsule, tablet, or other form for distribution, knowingly possesses a pill press mold, shall be imprisoned not more than 20 years and fined in accordance with title 18, United States Code.(2)DefinitionsIn this subsection, the term pill press mold means any punch, die, plate, stone, or other object designed to print, imprint, or reproduce on a controlled substance (or the container or labeling thereof) the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, created, distributed, or dispensed such product, thereby rendering it a counterfeit substance..(b)Sentencing guidelinesPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, as appropriate, the Federal sentencing guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 2 offense levels above the offense level otherwise applicable for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the defendant is found, in connection with such violation of section 401(a), to be in violation of section 401(i) of the Controlled Substances Act, as added by subsection (a).